Citation Nr: 0400541	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-02 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an earlier effective date prior to December 4, 
2000 for a grant of service connection for major depressive 
disorder.


REPRESENTATION

Veteran represented by:	Attorney Jacques P. DePlois


ATTORNEY FOR THE BOARD

Carol L. Eckart




INTRODUCTION

The veteran served on active duty from December 1960 to 
November 1963.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  December 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
in part, granted service connection for major depressive 
disorder and assigned a 100 percent evaluation, effective 
December 4, 2000.


FINDINGS OF FACT

1.  The veteran first filed a claim of entitlement to service 
connection for a psychiatric condition by a letter, which was 
received by the RO on December 4, 2000.

2.  In a rating decision of December 2001, the RO granted 
service connection for major depressive disorder evaluated at 
100 percent disabling effective December 4, 2000, date of 
receipt of claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to December 4, 
2000, for a grant of entitlement to service connection for 
major depressive disorder have not been met. 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, and 5110 (West 1991 & 2002); 38 
C.F.R. § 3.400 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. 
seq. (West 2002).  This statute redefined the obligations of 
VA with respect to the duty to assist claimants, and included 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  VA has published regulations to implement many of 
the provisions of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  The new 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  The 
veteran was notified, by means of the discussion in a 
December 2001 rating decision and November 2002 statement of 
the case (SOC), of the applicable law and reasons for the 
denial of his claim.  He has been informed, therefore, of 
what the evidence needs to show in order for his claim to be 
granted.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002) (noting that VA must communicate with claimants as 
to the evidentiary development requirements of the VCAA).  
See also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) 
(holding that the Board must identify documents in the file 
which establish compliance with the VCAA).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, postservice VA records,  VA examination and 
Social Security records.  There is no indication that there 
are any outstanding medical records or other information that 
are relevant to this appeal.  In fact, at his July 2002 
informal conference with the Decision Review Officer, the 
veteran stated that all the evidence was of record and that 
he had no further evidence to submit in conjunction with the 
appeal.  Furthermore, since the Board is granting the veteran 
an earlier effective date in this case, no prejudice to him 
results from the Board issuing this decision.

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  VA has satisfied its duties to 
inform and assist the veteran in this case. Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Effective date

The veteran's service medical records reflect no evidence of 
psychiatric problems.  The records do show treatment for foot 
deformity in service and service connection for his foot 
problem, classified as bilateral pes cavus with hammer toe 
involvement, was granted in February 1965.  He did not file a 
claim for entitlement to service connection for a psychiatric 
disorder within one year of discharge.

VA records reflect treatment for psychiatric complaints as 
early as 1996.  He was seen in November 1996 for episodes of 
chest pain as well as some complaints of stress handling and 
depression.  At the time the veteran submitted claims of 
entitlement to an increased rating for his hammertoe 
deformity and a claim of service connection for a back 
disability secondary to the foot deformity in 1996, he made 
no reference to a psychiatric disability in his claims.  
Service connection for a back disorder was granted in 
December 1997.

In a July 1998 VA examination, the examiner also noted that 
the veteran appeared to be depressed and referred the veteran 
to a psychiatric examination.  The August 1998 VA psychiatric 
examination report reflects a history of the veteran having 
fallen down at work in 1997 and having feelings of depression 
for about 2 or 3 months after the accident.  A history of 
back and knee pain was given as his major stressor as well as 
loss of job security.  Following examination, the examiner 
determined that the veteran met the DSM-IV criteria for major 
depression, precipitated by particular stressors, namely 
physical pain and lack of job security.  

A Social Security Administration decision reflects that 
entitlement to Social Security Benefits was awarded effective 
December 2, 1998.  This decision indicates that the veteran 
filed a claim for entitlement to Social Security benefits on 
January 6, 1999 after being terminated from his employment in 
December 1998.  The VA and private medical records obtained 
in support of this decision reflect that the veteran had 
psychiatric problems and problems with pain since early 1998.  
Records from October 1998 reflect differential diagnoses of 
major depressive disorder and dysthymic disorder.  Subsequent 
records from October 1998 to July 2000 reflect ongoing 
problems with chronic pain and depression symptoms since he 
was injured in a fall in September 1997.  A July 2000 
psychodiagnostic evaluation yielded findings that linked a 
diagnosed major depressive disorder to pain and his 
termination from work due to physical disability.  

In a December 4, 2000 letter, the veteran's attorney raised a 
claim for a psychiatric condition secondary to his service 
connected conditions.  Although there are both VA records and 
private records used by the Social Security Administration 
showing psychiatric symptoms as early as November 1996, none 
of the veteran's correspondences or claims submitted from the 
time of his discharge from service up until December 2000 
made reference to any psychiatric disability.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.   38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400 (2003).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155 (2003).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written.  When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155 (2003).  A specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a).

A report of examination or hospitalization, which meets the 
requirements of this section, will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or uniformed services will be accepted 
as an informal claim for increased benefits or an informal 
claim to reopen.  In addition, receipt of a report of 
examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim in the case of a 
retired member of a uniformed service whose formal claim for 
pension or compensation has been disallowed because of 
receipt of retirement pay.  However, the provisions of this 
paragraph apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157 (2003).

In essence, the veteran and his attorney contend that under 
38 C.F.R. § 3.155,  the veteran should receive an effective 
date prior to December 4, 2000 based on evidence that he had 
symptoms associated with his depressive disorder which were 
manifested prior to the current effective date.  The 
veteran's representative specifically argued that the August 
12, 1998 VA psychiatric examination report should be 
considered the actual date of claim for effective date 
purposes because by going to this examination the veteran is 
showing there was intent to make a formal claim.

However, the Board finds that there is no communication from 
the veteran in the claims folder showing intent to claim 
service connection for a psychiatric disorder before the 
December 4, 2000 letter.

Notwithstanding the representative's assertion that the 
August 1998 VA examination report should be treated as a 
claim, there is no basis for considering whether an informal 
claim was submitted under 38 C.F.R. § 3.157 because the issue 
in question is based upon an original claim, not a claim for 
an increase or a claim to reopen a previously denied claim.  
The instances in which medical records, including VA 
examination reports, can be used as an informal claims are 
limited to circumstances where the claimant seeks to reopen a 
previously denied claim or is seeking an increased rating 
after service connection had already been granted for the 
disability in question.  Therefore none of the medical 
reports, including the August 1998 VA psychiatric examination 
report, can be used as an informal claim in this instance.  

In summary, there is no indication earlier than December 4, 
2000 that the veteran was seeking a benefit in relation to 
his psychiatric disorder.  Although a claimant need not 
identify the benefit sought with specificity, some intent on 
the part of the veteran to seek benefits must be shown.  The 
fact that he willingly reported to the August 1998 VA 
psychiatric examination does not rise to the level of a 
claim, absent any written statement by the veteran or a 
representative indicating potential entitlement to VA 
benefits for his psychiatric problems.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998) (Mere presence of medical 
evidence in the record concerning a psychiatric condition did 
not establish an intent on the part of the veteran to seek 
service connection for a psychiatric condition; rather, the 
veteran is required to assert the claim expressly or 
impliedly.)  See also Talbert v. Brown, 7 Vet. App. 352, 356- 
57 (1995) (holding that, while the Board must interpret a 
veteran's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the veteran).

Finally, the Board notes that the evidence of record 
indicates that the veteran filed for Social Security benefits 
and was awarded such benefits effective December 2, 1998.  
However, the Board notes that the only instance in which a 
claim for SSA benefits will also be accepted as a claim for 
VA benefits is set forth under the provisions of 38 U.S.C.A. 
§ 5105; 38 C.F.R. § 3.153, under which a claim for death 
benefits filed with SSA will be considered to have been 
received by VA as of the same date.  Here, however, the issue 
on appeal is not death benefits; thus, that regulation has no 
application to this case.

Under the facts of this case there is no evidence of record 
that the veteran filed an informal claim or sought 
compensation benefits in relation to his psychiatric disorder 
until his written claim in December 4, 2000.  Consequently, 
the evidence record does not allow for an earlier effective 
date for VA compensation prior to December 4, 2000, the date 
of the receipt of the claim.  Accordingly, the benefit sought 
on appeal is denied.


ORDER

Entitlement to an effective date prior to December 4, 2000 
for a grant of service connection for major depressive 
disorder is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



